Citation Nr: 1438361	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-34 353	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident, other than peripheral neuropathy of the left upper and left lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, including combat service in the Republic of Vietnam, and his decorations include the Army Commendation Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal was certified by the RO in St. Petersburg, Florida.  

The record reveals that there has been substantial compliance with the directives of the Board's March 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence of record establishes that the Veteran's residuals of a cerebrovascular accident (CVA) include left-sided hemiparesis affecting both the left upper and left lower extremities, separate and distinct from the previously service-connected peripheral neuropathy.


CONCLUSION OF LAW

The criteria for service connection for left-sided hemiparesis affecting both the left upper and left lower extremities, as a residual of CVA, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  These include assessing whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  See id. at 303-04.  The probative value of an opinion also involves consideration of whether the opinion is supported by a reasoned analysis, as the most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See id at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a September 2010 rating decision, the RO granted service connection for residuals of a cerebrovascular accident (CVA).  However, that rating decision incorporated consideration of those residuals in assigning ratings for the Veteran's service-connected peripheral neuropathy of the left upper and lower extremities; the RO did not consider or adjudicate whether he had other CVA residuals for which service connection should be separately granted.  As such, the Board's December 2011 and February 2014's remands sought an examination and medical opinion, respectively, addressing whether the Veteran had CVA residuals constituting a separate and distinct disability from the service-connected neuropathy.

The February 2014 VA examiner opined held that the Veteran's left-sided hemiparesis was a separate and distinct CVA residual, not encompassed by the service-connected peripheral neuropathy of the left upper and lower extremities.  The examiner's rationale referenced the two most recent examinations showing two separate conditions: the July 2010 VA examination, a gradual onset of symptoms in the left extremities as well as pain and numbness of the legs, related to diabetes mellitus type 2; the January 2012 VA examination, numbness in the left upper and lower extremities with weakness of muscles, related to the stroke.  

The remaining evidence of record supports the examiner's opinion.  A February 2009 VA treatment record, among others, note that the Veteran's February 2006 CVA occurred within days of his major heart surgery.  Service connection for heart disease was granted by a May 2007 rating decision, based in part on an April 2007 opinion which found that the heart disease was most likely caused by or a result of his service-connected diabetes mellitus.  This opinion also found that while the Veteran's CVA was not an uncommon complication after major heart surgery, and was not the result of his diabetes, it was "worsened or increased" by the diabetes, as poorly controlled diabetes adversely affects the microvasculature/microvasculature.  

The July 2010 VA examination report also indicates that the Veteran's bilateral lower extremity pain and numbness, from the knees to the feet, was progressively, gradually worse over time.  The January 2012 VA examination report, conversely, states that the Veteran's post-stroke symptoms included numbness and weakness in his left upper and lower extremities.  Importantly, the examiner noted that these signs of left-sided hemiparesis were specifically residuals of the CVA; the Veteran's peripheral neuropathy was not mentioned.  Accordingly, the Board finds that service connection for left-sided hemiparesis of the left upper and left lower extremity, as a residual of CVA, is warranted.


ORDER

Service connection for left-sided hemiparesis of the left upper and left lower extremity, as a residual of CVA, is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


